DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
 
Response to Amendment
The amendment filed 25 February 2021 has been entered pursuant to the request for continued examination filed 22 March 2021.  
Claims 17, 19-21, 23, and 25-38 remain pending in the application, wherein claims 17 and 21 have been amended, claims 18 and 22 have been canceled, and claims 33-38 are new.  The examiner acknowledges that no new matter has been introduced by these amendments.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 recites wherein the second nanolayers comprises copper in lines 1-2.  Since copper is not listed as one of the elements of the second nanolayers in instant claim 17, and is not recited as “further comprises”, this limitation is considered to fail to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19-21, 23, 25-31, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PGPub. No. 2005/0170162, previously cited) in view of Kostenbauer et al. (Tribol. Lett. 2008, NPL attached).
Claim 17: Yamamoto teaches a hard laminated film (i.e. a layer system) having superior mechanical resistance and wear resistance on the surface of machining tools or sliding parts (paragraph 0001).  The laminate has alternating layers A and B and wherein layer A and layer B have different crystal structures and thicknesses (paragraph 0028).  Due to their alternating nature, layer A and layer B together are considered to be a functional layer and is referred to as a “laminated unit” (paragraph 0118).  The number of laminated units (i.e. n functional layers) may be selected to be 20-1000 depending on the desired thickness of the laminated film (i.e. a plurality of functional layers) (paragraph 0118), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  
In a related field of endeavor, Kostenbauer teaches that transition metal nitride hard coatings are widely used due to their wear, corrosion, and oxidation resistance (p. 53, Introduction).  Kostenbauer further teaches that soft metal phases improve tribological properties due to their low shear strength, and Au and Ag (i.e. gold and silver, respectively) are preferably used in combination with nitrides, etc., due to their chemical inertness, wherein the soft metal phase in a hard coating (i.e. a nanocomposite) can improve coating toughness (p. 53, Introduction).  Kostenbauer teaches that a 
As both Yamamoto and Kostenbauer teach metal nitride coatings for providing wear resistance, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Yamamoto to include where the alternating layers may be Au or Ag because Kostenbauer teaches that the soft metal phases such as of Au or Ag may improve coating toughness.  This is considered to be the use of a known technique to improve similar devices in the same way, see MPEP § 2143, and one would have had a reasonable expectation of success.
Claim 19: Kostenbauer teaches a TiN interlayer having a thickness of 50 nm may be deposited immediately after substrate etching to improve adhesion (i.e. the TiN interlayer is a bonding layer and is a second metal nitride comprising a second metal constituent) (p. 54, Experimental Details).  Alternatively, the first laminated unit taught by Yamamoto of a layer of MoN and a layer of either Au or Ag (as outlined above regarding instant claim 17) may be considered to be a bonding layer as the lower layers must bond the upper layers to prevent delamination of the coating.
Claim 20: As outlined above regarding instant claim 19, Kostenbauer teaches a TiN interlayer having a thickness of 50 nm may be deposited immediately after substrate etching to improve adhesion (i.e. the TiN interlayer is a bonding layer and is a second metal nitride comprising a second metal constituent) (p. 54, Experimental Details).  Alternatively, the first laminated unit taught by Yamamoto of a layer of MoN and a layer of either Au or Ag (as outlined above regarding instant claim 17) may be considered to be a bonding layer as the lower layers must bond the upper layers to prevent delamination of the coating.  In this respect, the first laminated unit (i.e. a first 
Claim 21: Yamamoto teaches that the number of laminated units may be selected to be 20-1000 depending on the desired thickness of the laminated film (i.e. a plurality of functional layers) (paragraph 0118), wherein the first and second laminated units are interpreted as the first and second bonding layers, respectively, as outlined above regarding instant claim 20.  This is considered to teach where the first laminated unit (i.e. the first bonding layer), the second laminated unit (i.e. the second bonding layer), and the n functional layers are arranged successively.
Claim 23: Yamamoto teaches that for cutting tools the overall thickness (i.e. total layer thickness D) should be on the order of 1-5 µm and for sliding parts should on the order of 3-100 µm (paragraph 0104), which overlaps the claimed range.  See MPEP § 2144.05.  
Claim 25: Yamamoto teaches that layer A is alternated with layer B (i.e. a second nanolayer), referred to as laminated units (i.e. functional layers) in paragraph 0118, and wherein the thickness of layer A per layer is two or more times that of layer B (i.e. the first nanolayer is thicker than the second nanolayer) (paragraph 0028).
Claim 26: Yamamoto teaches where layer B (i.e. the metallic second nanolayers) may be metallic Cu, etc. (paragraph 0127).
Claim 27: Yamamoto teaches that the thickness of layer A per layer should be 2-200 nm (paragraphs 0109-0111) and the thickness of layer B per layer should be at least 0.5 nm and no more 
Claim 28: The recitation of being formed by a PVD method at temperatures below 350 °C is considered to be a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed layer system.  See MPEP § 2113.  Nonetheless, Yamamoto teaches that the films are formed by a variation of sputter vaporization (i.e. a PVD method) (paragraph 0231).  Kostenbauer teaches that the nanocomposite should be deposited at about 150°C to avoid excessive diffusion of Ag.
Claim 29: Yamamoto teaches that when the nitrogen partial pressure is less than 0.5 Pa, the Vickers hardness sharply decreases to a level of 1100 Hv, but when the nitrogen partial pressure is 0.5 Pa or more, the Vickers hardness of the hard film is stable at a high level of approximately 2500 Hv.  This range of Vickers hardness overlaps the claimed range.  See MPEP § 2144.05.  Additionally, Kostenbauer teaches a hardness of about 15 GPa (i.e. Vicker’s Hardness of about 1530) for coatings with 0, 7, and 15 at% Ag (p. 55, Section 3.2), and this hardness overlaps the claimed range.  See MPEP § 2144.05. 
Claims 30-31: Yamamoto teaches that the hard laminated film (i.e. the claimed layer system) can be used as a wear resistant film for super-hard alloys, cutting tools having thermite or high-speed tool steel as a substrate (i.e. a component having a metallic substrate formed from steel and the layer system at least partially arranged on a surface of the metallic substrate) or vehicle sliding parts (paragraph 0490).  As outlined above regarding instant claim 20, the first laminated unit may be considered a bonding layer and may be arranged adjacent to the metallic substrate, or alternatively, Kostenbauer teaches a TiN interlayer having a thickness of 50 nm may be deposited immediately 
Claim 33: Kostenbauer teaches a TiN interlayer having a thickness of 50 nm (i.e. about 0.05 µm) may be deposited immediately after substrate etching to improve adhesion (i.e. the TiN interlayer is a bonding layer and is a second metal nitride comprising a second metal constituent) (p. 54, Experimental Details), and this thickness overlaps the claimed range.  See MPE § 2144.05.  Alternatively, the first laminated unit taught by Yamamoto of a layer of MoN and a layer of either Au or Ag (as outlined above regarding instant claim 17) may be considered to be a bonding layer as the lower layers must bond the upper layers to prevent delamination of the coating.  As outlined above regarding instant claim 17, the sum of the thickness of layer A and layer B (i.e. the layer thickness of a functional layer) is minimally 2.5 nm (based on layer B being at least 0.5 nm and layer A being at least 2 nm; i.e. at least 0.0025 µm), which overlaps the claimed range.  See MPEP § 2144.05.  
Claim 34: Yamamoto teaches where Layer A may be a nitride compound containing both Cr and Mo (paragraphs 0202-0209).  As outlined above regarding instant claims 19 and 20, the first laminated unit may be considered to be a bonding layer because the lower layers must bond the upper layers to prevent delamination of the coating.  In this respect, the first laminated unit (i.e. a first bonding layer) contains a nitride compound of both Cr and Mo (i.e. the at least one bonding layer comprises chromium).
Claim 35: Yamamoto teaches where Layer A may be a nitride compound containing both Cr and Mo (paragraphs 0202-0209).  As outlined above regarding instant claims 19 and 20, the first laminated unit may be considered to be a bonding layer because the lower layers must bond the upper layers to prevent delamination of the coating.  In this respect, the first laminated unit (i.e. a first bonding layer) contains a nitride compound of both Cr and Mo (i.e. the at least one bonding 
Claim 36: Yamamoto teaches where Layer A may be a nitride compound containing both Cr and Mo (paragraphs 0202-0209).  As outlined above regarding instant claims 19 and 20, the first and second laminated units may be considered to be first and second bonding layers, respectively, because the lower layers must bond the upper layers to prevent delamination of the coating.  In this respect, the second laminated unit (i.e. a second bonding layer) contains both Cr and Mo.   
Claim 37: Yamamoto teaches where Layer A may be a nitride compound containing both Cr and Nb (paragraphs 0202-0209).  As outlined above regarding instant claims 19 and 20, the first laminated unit may be considered to be a bonding layer because the lower layers must bond the upper layers to prevent delamination of the coating.  In this respect, the first laminated unit (i.e. a first bonding layer) contains a nitride compound of both Cr and Nb (i.e. the at least one bonding layer comprises chromium).  Layer A of the laminated unit (i.e. functional layer) being a nitride compound containing both Cr and Nb is also considered to teach where each laminated unit (i.e. 
Claim 38: Yamamoto teaches where Layer A may be a nitride compound containing both Cr and Nb (paragraphs 0202-0209).  As outlined above regarding instant claims 19 and 20, the first and second laminated units may be considered to be first and second bonding layers, respectively, because the lower layers must bond the upper layers to prevent delamination of the coating.  In this respect, the second laminated unit (i.e. a second bonding layer) contains both Cr and Nb.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PGPub. No. 2005/0170162, previously cited) in view of Kostenbauer et al. (Tribol. Lett. 2008, NPL attached) as applied to claim 30 above, and further in view of Gierl et al. (US PGPub. No. 2014/0050932, previously cited).
Claim 32: The teachings of Yamamoto in view of Kostenbauer regarding instant claim 30 are outlined above.  Yamamoto teaches where a hard laminated film having wear resistance may be formed on the surface of machining tools or sliding parts for automobiles (paragraph 0001), and Kostenbauer teaches where soft metal phases with a hard compound improves coating performance 
In a related field of endeavor, Gierl teaches that hardened and coated metal components requiring wear resistance are often used in the area of vehicle technology (paragraph 0002) and include components such as valve drive components, bucket tappets, valve stems, rolling bearing components, control plungers (i.e. control pistons), release bearings, piston pins, track pins, bearing bushes, linear guides, etc. (paragraph 0001).
As Yamamoto teaches a hard laminated film having wear resistance that may be formed on the surface of machining tools or sliding parts for automobiles and Gierl teaches hardened and coated (i.e. laminated) metal components requiring wear resistance are often used in the area of vehicle technology, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Yamamoto and Kostenbauer to further specify the machine and vehicle parts taught by Gierl because this would be considered a use of a known technique to improve similar components in the same way (see MPEP § 2143) as such components are conventionally known to require a wear resistant coating, and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 25 February 2021, with respect to the rejection(s) of claim(s) 17 and the dependent claims under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto et al. (US PGPub. No. 2005/0170162, previously cited) in view of Kostenbauer et al. (Tribol. Lett. 2008, NPL et al. (US PGPub. No. 2014/0050932, previously cited).
Applicant’s remark, see p. 6, that the composite of Gierl is not comparable to a multilayered film is noted; however, the teachings of Gierl as outlined above is relied upon only for the relevance of what types of components are often coated with a hard and wear resistant coating rather than the specific details of the coating itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784